Title: To James Madison from William C. C. Claiborne, 20 October 1804 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


20 October 1804, New Orleans. “I enclose you a copy of a letter which I addressed to the Marquis of Casa Calvo on the 9th instant, relating to the continuance of certain Spanish Officers in this Territory, as also a translation of his answer.
“I am persuaded that these foreigners are not well disposed to the interest of the U. States, and I thought it a duty to express my disapprobation to their residence here, [‘]So much beyond the right and occasion for it.’
“The Marquis tells me, that the Auditor & Intendant are the only Officers remaining, but I nevertheless See daily, Persons in Spanish uniform, & several others who were formerly employed in the Custom House under the Spanish Government; it is possible that those persons may have been permitted to retire on pensions, or to remain in this Territory in the enjoyment of their full pay. I have also understood that the Spanish Monarch has not yet withdrawn his Patronage from the Priests in Louisiana, and particularly that the Vicar General (a Mr. Walsh) is paid his Salary regularly by the Marquis. I cannot vouch for the accuracy of this information; But I will make further inquiries, and will communicate the result; If the information should prove correct, it may merit the attention of Government. The influence of the Priests here is considerable.”
